IN THE SUPREME COURT OF IOWA
                              No. 20–0563

             Submitted March 24, 2021—Filed April 16, 2021
                        Amended April 21, 2021


RICHARD BAUER, Individually and as Trustee for the KENDALL R.
BAUER TRUST,

      Appellant,

vs.

BRADLEY R. BRINKMAN,

      Appellee.


      On review from the Iowa Court of Appeals.


      Appeal from the Iowa District Court for Woodbury County, Jeffrey A.
Neary, Judge.


      The plaintiff seeks further review of a court of appeals decision
affirming the district court’s order granting the defendant’s motion for
summary judgment and dismissing the plaintiff’s defamation action.
DECISION OF COURT OF APPEALS AND DISTRICT COURT JUDGMENT
AFFIRMED.


      Christensen, C.J., delivered the opinion of the court, in which all
justices joined.


      Harry K. Widdison, Sioux City, for appellant.


      Ryland Deinert and Rene Charles Lapierre of Klass Law Firm, L.L.P.,
Sioux City, for appellee.
                                    2



      Shefali Aurora of the ACLU of Iowa, Des Moines, for amicus curiae

American Civil Liberties Union of Iowa.
                                     3

CHRISTENSEN, Chief Justice.

      In this case, the plaintiff, a manager of an apartment building in

small-town Sloan, Iowa, brought a defamation action against another

Sloan resident arising from his social media post in which he called the

plaintiff a slumlord. The plaintiff alleged the defendant asserted a false

statement of fact that he is an unscrupulous landlord of a slum area. Both

parties filed motions for summary judgment on the issue of liability. The

district court granted the defendant’s motion and dismissed the action.

The district court reasoned that the context of the defendant’s statement

shows he was not attempting to comment on the plaintiff’s apartments,

but rather insult the plaintiff. Therefore, it concluded the statement was

a constitutionally protected opinion and dismissed the claim. The court

of appeals affirmed.    The plaintiff applied for further review, and we

granted his application.

      I. Background Facts and Proceedings.

      Plaintiff Richard Bauer (Bauer) resides in Sloan, Iowa, where he

manages Bauer Apartments. The apartments are owned by the Kendall R.

Bauer Trust for which he is the trustee. On September 22, 2015, Kathy

Lynch (Kathy) began the construction of Pet Perfect LLC, a dog care facility,
directly next to Bauer Apartments. Bauer became concerned issues were

going to arise from the dogs and their feces due to the outdoor area being

constructed. He contacted the Sloan City Council and asked for the city’s

zoning ordinances. Bauer also contacted Kathy about his concerns and

offered to buy the parcel of land where she was building the facility. She

refused. He ultimately filed suit against the City of Sloan and the city

council members claiming they failed to enforce a zoning ordinance.

      Pet Perfect LLC has its own Facebook page that posted about Bauer’s

pending lawsuit and cameras he had installed on the exterior of the
                                    4

apartments. On July 5, 2017, Kathy’s daughter, Gabbie Lynch, published

a post on her personal Facebook page complaining about Bauer and his

concerns with the dog feces outside at Pet Perfect LLC. She included in

her post a photo of a letter his attorney sent to Kathy. Several people

commented on      the   post, including   defendant   Bradley   Brinkman

(Brinkman). Brinkman is a friend of Kathy’s. He also lives across the

street from Bauer Apartments. Brinkman’s Facebook comment states:

      It is because of shit like this that I need to run for mayor!
      [grinning emoji] Mr. Bauer . . . you sir are a PIECE OF SHIT!!!
      Let’s not sugar coat things here people. Kathy Lynch runs a
      respectable business in this town! You sir are nothing more
      than a Slum Lord! Period. I would love to have you walk
      across the street to the east of your ooh so precious property
      and discuss this with me!

      On March 12, 2019, Bauer filed suit against Brinkman claiming he

was liable for defamation due to his use of the term slumlord. He asserted

claims for libel per se, libel per quod, and libel by implication.      On

January 10, 2020, Bauer filed a motion for partial summary judgment

seeking judgment as a matter of law on liability and a trial on damages

only. Brinkman resisted the motion and filed his own motion for summary

judgment arguing that he could not be liable for the use of the term
because it was an expression of opinion. The district court held a hearing

on the motions.

      On March 20, the district court granted Brinkman’s motion for

summary judgment finding that his use of the term slumlord was not a

statement of fact, but rather a constitutionally protected expression of

opinion.   The district court reasoned that the term slumlord could
hypothetically be used as a statement of fact, however, in the context of

the Facebook post it was apparent Brinkman was trying to insult Bauer

rather than assert facts about the quality of Bauer Apartments. Bauer
                                     5

appealed.    The court of appeals affirmed the district court’s order

dismissing the action. Bauer applied for further review, and we granted

his application.

      II. Standard of Review.

      We review a district court’s summary judgment ruling for correction

of errors at law.   Terry v. Dorothy, 950 N.W.2d 246, 249 (Iowa 2020).

Summary judgment is appropriate when there is no genuine issue of

material fact and the movant is entitled to judgment as a matter of law.

Bierman v. Weier, 826 N.W.2d 436, 443 (Iowa 2013). Summary judgment

“is afforded a unique role in defamation cases.            Judges have a

responsibility to determine whether allowing a case to go to a jury would

. . . endanger first amendment freedoms.”       Id. (omission in original)

(quoting Jones v. Palmer Commc’ns, Inc., 440 N.W.2d 884, 889 (Iowa 1989),

overruled in part on other grounds by Schlegel v. Ottumwa Courier, 585

N.W.2d 217, 224 (Iowa 1998)).

      III. Analysis.

      The prima facie elements a plaintiff must prove in a defamation

action are that “the defendant (1) published a statement that was (2)

defamatory (3) of and concerning the plaintiff.” Id. at 464 (quoting Taggart
v. Drake Univ., 549 N.W.2d 796, 802 (Iowa 1996)). Generally speaking,

defamation is the publication of false statements of fact which tend to

harm an individual’s reputation. Huegerich v. IBP, Inc., 547 N.W.2d 216,

221 (Iowa 1996). “Defamation includes the twin torts of libel and slander.

Libel involves written statements, while slander involves oral statements.”

Bierman, 826 N.W.2d at 444 (quoting Kiesau v. Bantz, 686 N.W.2d 164,

174 (Iowa 2004), overruled in part on other grounds by Alcala v. Marriott

Int’l, Inc., 880 N.W.2d 699 (Iowa 2016)). This case concerns libel. Libel is
                                      6
        the “malicious publication, expressed either in printing or in
        writing, or by signs or pictures, tending to injure the
        reputation of another person or to expose [that person] to
        public hatred, contempt, or ridicule or to injure [the person]
        in the maintenance of [a] business.”

Delaney v. Int’l Union UAW Loc. No. 94, 675 N.W.2d 832, 839 (Iowa 2004)

(alterations in original) (quoting Johnson v. Nickerson, 542 N.W.2d 506,

510 (Iowa 1996)).

        Statements that cannot be reasonably interpreted as stating actual

facts about a person are not actionable as defamation. Milkovich v. Lorain

J. Co., 497 U.S. 1, 20, 110 S. Ct. 2695, 2706 (1990). Thus, speech that is
considered “rhetorical hyperbole” and “vigorous epithet” are nonactionable

as defamation. Greenbelt Coop. Publ’g Ass’n v. Bresler, 398 U.S. 6, 14, 90

S. Ct. 1537, 1542 (1970). Whether a statement is capable of a defamatory

meaning is a question for the court. Jones, 440 N.W.2d at 891.

        We use a four-factor test to determine whether an alleged

defamatory statement can reasonably be interpreted as alleging actual

facts or is a protected expression of opinion.       Bandstra v. Covenant

Reformed Church, 913 N.W.2d 19, 47 (Iowa 2018).          First, we consider

“whether the alleged defamatory statement ‘has a precise core of meaning

for which a consensus of understanding exists or, conversely, whether the
statement is indefinite and ambiguous.’ ” Id. (quoting Yates v. Iowa W.

Racing Ass’n, 721 N.W.2d 762, 770 (Iowa 2006)). Second, we consider to

what degree the statement is “objectively capable of proof or disproof.” Id.

(quoting Yates, 721 N.W.2d at 770). Third, we examine “the context in

which the alleged defamatory statement occurs.” Id. (quoting Yates, 721

N.W.2d at 770). Fourth, we contemplate “the broader social context” the

alleged defamatory statement fits into. Id. (quoting Yates, 721 N.W.2d at

770).
                                       7

      Bauer argues that Brinkman’s speech calling him a slumlord

implied a factual assertion that he is an “unscrupulous landlord” of an

apartment building that is a slum or in a slum area. He provides the

following definition for slumlord:

      [A]n unscrupulous landlord who milks a property without
      concern for tenants, neighborhoods or their own long term
      interests.    Slumlords overcharge for property in poor
      neighborhoods that is kept in poor repair and allowed to
      deteriorate. Some indicators of property run by a slumlord
      include number of police calls, and city and county code
      violations on the properties.

Slumlord      Law       and          Legal    Definition,   US         Legal,

https://definitions.uslegal.com/s/slumlord        [https://perma.cc/UZG9-

RR8T] (last visited April 9, 2021). The Iowa Code defines a slum area as:

      [A]n area in which there is a predominance of buildings or
      improvements, whether residential or nonresidential, which:
      by reason of dilapidation, deterioration, age or obsolescence;
      by reason of inadequate provision for ventilation, light, air,
      sanitation, or open spaces; by reason of high density of
      population and overcrowding; by reason of the existence of
      conditions which endanger life or property by fire and other
      causes; or which by any combination of such factors, is
      conducive to ill health, transmission of disease, infant
      mortality, juvenile delinquency, or crime, and which is
      detrimental to the public health, safety, morals, or welfare.

Iowa Code § 403.17(22) (2019).         Brinkman argues that his Facebook

comment was a protected expression of opinion. The dispositive question

in this case is whether a reasonable reader could conclude that

Brinkman’s Facebook comment implied a factual statement that Bauer is

a rental property owner or landlord of a slum area.

      A statement that is precise and easy to verify is more likely a fact

than an opinion. Jones, 440 N.W.2d at 891. An example of a defamatory

statement that is capable of precise meaning and easily verifiable is an

accusation that a person committed a crime. Yates, 721 N.W.2d at 773;
                                     8

see also Milkovich, 497 U.S. at 21, 110 S. Ct. at 2707 (finding whether

plaintiff committed perjury could be objectively verified by comparing his

two sets of differing testimony on a topic). We have held that an alleged

defamatory statement that a plaintiff reads at a third-grade level is a

precise and specific statement, which could be verified. Jones, 440 N.W.2d

at 892. On the other hand, we have determined that a statement that a

greyhound racing dog kennel was “substandard and poor performers” is

not capable of a precise and verifiable meaning. Yates, 721 N.W.2d at 773.

We have also held that a defendant’s statement that, “unless . . . he was

holding a knife to her throat, it wasn’t rape” was an opinion, partly because

there is a lack of consensus of understanding on whether rape exists

without a threat of force. Bandstra, 913 N.W.2d at 48–49.

      In certain contexts, courts likely could assign a precise meaning to

the term slumlord. For example, in Ramunno v. Cawley, 705 A.2d 1029,

1032 (Del. 1998) (en banc), the Delaware Supreme Court examined the

use of the term slumlord in a newspaper article headline in conjunction

with the article’s contents.   The article stated that the plaintiff owned

seventy properties and reprinted allegations that he had “done well

through poorly-maintained surface parking lots and rental homes.” Id.
The article included a claim that some of the rental homes were poorly

maintained row houses occupied by tenants.         Id.   The article’s author

omitted the plaintiff’s assertions that only five of the seventy properties

were houses and just one house was occupied by a tenant. Id. at 1033.

Thus, in Ramunno it is possible to assign a precise meaning to the term

slumlord as used in the article because it was supported by fact-specific

statements.   See id. at 1038 (determining that the alleged defamatory

statements could reasonably be understood as implying the plaintiff

owned a sizable amount of substandard rental housing).
                                     9

      However, a term is not automatically categorized as an assertion of

fact because it is capable of precise meaning and verification when read in

isolation. The context surrounding the use of a term must be considered

to determine whether it is protected as rhetorical hyperbole. See Knievel

v. ESPN, 393 F.3d 1068, 1071, 1074 (9th. Cir. 2005) (determining use of

term “pimp” in the context of a webpage containing pictures and captions

of athletes at award events was not capable of precise meaning); Beverly

Enters., Inc. v. Trump, 182 F.3d 183, 188 (3d. Cir. 1999) (finding statement

that “you people at Beverly are all criminals” was a mere insult); Rasky v.

Columbia Broad. Sys., Inc., 431 N.E.2d 1055, 1059 (Ill. App. Ct. 1981)

(determining use of term “slumlord” in a news telecast was capable of an

innocent construction). For example, Brinkman additionally called Bauer

a “piece of shit” in the Facebook comment. While the phrase is certainly

capable of precise meaning and objective verification, it is obvious it was

meant only as name-calling and an insult.

      In Greenbelt Cooperative Publishing Association v. Bresler, the

United States Supreme Court examined whether two newspaper articles’

use of the term “blackmail” to describe a real estate developer’s negotiating

position was actionable as defamation. 398 U.S. at 8, 90 S. Ct. at 1538.
The real estate developer argued that speakers at a public meeting and the

newspaper articles charged him with the crime of blackmail, and could be

held liable since they knew he had not committed the crime. Id. at 13, 90

S. Ct. at 1541. The Court disagreed, determining that no reader of the

speech could have reasonably thought Besler was being charged with the

criminal offense of blackmail. Id. at 14, 90 S. Ct. at 1542. The court noted

that the term was used during a heated debate, and “even the most

careless reader must have perceived that the word was no more than
                                      10

rhetorical hyperbole, a vigorous epithet used by those who considered

Bresler’s negotiating position extremely unreasonable.” Id.

         When determining whether a statement can reasonably be

understood as a factual assertion we view it “in the context of the

surrounding circumstances and within the entire communication.”

Bandstra, 913 N.W.2d at 47 (quoting Huegerich, 547 N.W.2d at 221). The

proper inquiry “is not the literal wording of the statement but what a

reasonable reader or listener would have understood the author to have

said.” Yates, 721 N.W.2d at 771. Therefore we must examine the broader

social context the statement was made in, as well as the context of

Brinkman’s specific Facebook comment.

         Today, the “most important place[] . . . for the exchange views” is

cyberspace, especially social media. Packingham v. North Carolina, 582

U.S. ___, ___, 137 S. Ct. 1730, 1735–37 (2017) (deeming social media the

“modern public square”). Social media sites like Facebook give users a

low-cost and easy way to voice their views. Id. at ___, 137 S. Ct. at 1735.

However, users must be aware that they could potentially be liable for their

online speech.        A statement’s publication on social media does not

automatically categorize it as a protected opinion and bar the author from
liability for defamation. See Brian v. Richardson, 660 N.E.2d 1126, 1130

(N.Y. 1995) (emphasizing that an article’s publication in the opinion

section of a newspaper does not automatically preclude liability for

defamation).       Many people rely on social media as a source of factual

information. In 2020 fifty-three percent of U.S. adults reported getting

news from social media “often” or “sometimes.”        Elisa Shearer & Amy

Mitchell, Pew Resch. Ctr., News Use Across Social Media Platforms in 2020

4,   5    (2021)    https://www.journalism.org/wp-content/uploads/sites/

8/2021/01/PJ_2021.01.12_News-and-Social-Media_FINAL.pdf [https://
                                     11

perma.cc/8445-ZVHC] (stating Facebook was reported as the top news

source out of eleven social media sites).

      Here, the context of the speech begins with a Facebook post by

Gabbie Lynch on her personal page.          The post criticized Bauer for

expressing concerns about dog feces outside at Pet Perfect LLC. Several

people commented on her post expressing their own opinions about Bauer.

Bauer concedes in his briefing that none of the comments on the thread

discussed the condition of the apartments or his managerial abilities. It

would be more reasonable for a reader to understand Brinkman’s use of

“slumlord” as a serious factual assertion if the Facebook thread related

specifically to Bauer’s occupation and Bauer Apartments. However, the

Facebook post and comments were individual’s emotionally charged

responses to how they perceived Bauer’s actions in relation to Kathy’s

business. As an example of the tone of the comments on the thread, the

comment directly above Brinkman’s states, “Dear Mr. Bauer” followed by

a photo with enlarged text stating, “Good morning. Don’t forget to drink

your water and mind your own fucking business.”          This context of an

ongoing heated discussion on matters separate from Bauer’s role as a

rental property manager lends support to the conclusion that Brinkman’s
speech was name-calling and an insult rather than an assertion of fact.

See Greenbelt, 398 U.S. at 13–14, 90 S. Ct. at 1541–42 (noting context of

a heated public debate showed statement was rhetorical hyperbole rather

than factual); Feld v. Conway, 16 F. Supp. 3d 1, 4 (D. Mass. 2014)

(determining that a tweet calling the plaintiff crazy was a protected opinion

when viewed in the context of an ongoing heated debate on the internet

about the disappearance of the plaintiff’s horse).

      An examination of the specific context of Brinkman’s Facebook

comment additionally shows his statements were rhetorical hyperbole
                                    12

rather than assertions of facts. He states “It is because of shit like this

that I need to run for mayor!” followed by a grinning emoji, and that Bauer

is a “PIECE OF SHIT!!!” before calling him a slumlord. The tone “is pointed,

exaggerated, and heavily laden with emotional rhetoric and moral outrage”

thus alerting readers that the statements are expressions of personal

judgment. Milkovich, 497 U.S. at 32, 110 S. Ct. at 2712 (Brennan, J.,

dissenting); see also Wahrendorf v. City of Oswego, 899 N.Y.S. 502, 503–

04 (App. Div. 2010) (determining statements made on the internet that the

plaintiffs were slumlords and sociopaths and their property was a garbage

heap and pigpen was name-calling and general insults because the tone

was intended to be humorous and sarcastic).

      Furthermore, Brinkman did not attempt to provide any support for

the statement that Bauer is a slumlord; therefore, a reader is alerted it is

an insult and a “single, excited reference” rather than a factual assertion.

See Clifford v. Trump, 339 F. Supp. 3d 915, 926–28 (C.D. Cal. 2018)

(quoting Bentley v. Bunton, 94 S.W.3d 561, 581 (Tex. 2002)) (determining

tweet calling plaintiff a “total con job” was rhetorical hyperbole in part

because it provided no support for the statement). Brinkman’s deposition

testimony that Bauer is not actually a slumlord also lends support to the
conclusion that his Facebook comment was rhetorical hyperbole and an

insult rather than a factual assertion. If he had insisted it was true, that

would tend to show he saw his Facebook comment as factual. See id.

(noting defendant did not repeat the alleged defamatory statement or make

a sustained attack on plaintiff); Bentley, 94 S.W.3d at 584 (finding that

defendant’s “consistent position at trial that his accusations of corruption

were true is a compelling indication that he himself regarded his

statements as factual and not mere opinion”).
                                   13

      Therefore, we conclude that based on the context of Brinkman’s

speech any reasonable reader would understand that the use of the term

slumlord was only rhetorical hyperbole and name-calling. The record is

devoid of any evidence that anyone thought Brinkman asserted a factual

statement about Bauer as a landlord or Bauer Apartments. See Greenbelt,

398 U.S. at 14, 90 S. Ct. at 1542 (noting there was no evidence anyone

thought the alleged defamatory statement was a factual assertion).

      IV. Conclusion.

      For these reasons we affirm the district court’s order granting

Brinkman’s motion for summary judgment.

      DECISION OF COURT OF APPEALS AND DISTRICT COURT

JUDGMENT AFFIRMED.